     1:19-cv-02885-RMG-SVH    Date Filed 04/20/20   Entry Number 76   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Herbert Demond York, #3033,          )     C/A No.: 1:19-2885-RMG-SVH
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )                 ORDER
                                         )
    Andrea Capers, Tiffany Jones, and    )
    Dasia Williams,                      )
                                         )
                     Defendants.         )
                                         )

         Herbert Demond York (“Plaintiff”) brought this action pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights. This matter

comes before the court on Plaintiff’s motions to exceed 25 interrogatories [ECF

Nos. 63, 74] and motion to compel discovery [ECF No. 65].

        In neither of Plaintiff’s motions to exceed 25 interrogatories does

Plaintiff present a reason why interrogatories in excess of the standard

provided in Fed. R. Civ. P. 33(a)(1) are needed in the instant case. Instead,

Plaintiff states generally he seeks additional interrogatories in order for him

to carry his burden of proof, arguing, without specifics, that he needs to ask

different questions than those he has already propounded. [See ECF No. 63 at

1; ECF No. 74 at 1]. This argument is insufficient for the court to grant

Plaintiff’s motions. See Fed. R. Civ. P. 26(b)(1) and (2).1


1 To the extent that Plaintiff seeks the court’s intervention in other lawsuits
filed by Plaintiff, seeks to be transferred to another facility, or seeks a
  1:19-cv-02885-RMG-SVH      Date Filed 04/20/20   Entry Number 76   Page 2 of 2




      Additionally, the court denies Plaintiff’s motion to compel. The court has

previously denied the same request Plaintiff reiterates here, seeking the video

recording of the day room surveillance camera on September 16, 2019. [ECF

Nos. 54, 57, 61, 65]. As explained by Defendants previously, the requested

material does not exist in that, unless someone requests a CD or DVD be made

of surveillance footage within a certain number of days, it is written over. [ECF

No. 57 at 1 (“As this incident occurred over five (5) months ago, the footage

from the date of the incident has long been overwritten and, as such, these

Defendants no longer possess materials in response to this request.”); ECF No.

67 at 1].

      For the foregoing reasons, the court denies Plaintiffs’ motions to exceed

25 interrogatories [ECF Nos. 63, 74] and motion to compel [ECF No. 65].

      IT IS SO ORDERED.



April 20, 2020                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




temporary restraining order or preliminary injunction [see, e.g., ECF Nos. 63-
1, 63-2; see also ECF No. 64], the court declines to grant this relief. None of the
Defendants named in this action have the authority to transfer Plaintiff to
another detention center, and Plaintiff has failed to detail what specific relief
he seeks via a temporary restraining order or preliminary injunction nor that
he is likely to succeed on the merits, thus warranting such extraordinary relief.
                                        2
